Citation Nr: 0728848	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-17 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to service connection for onychomycosis.

2.  Entitlement to service connection for irritable bowel 
syndrome.

3.  Entitlement to service connection for chronic 
patellofemoral syndrome of the left knee.

4. Entitlement to an initial rating in excess of 10 percent 
for residuals of right knee surgery.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1978 to March 
2001.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2001 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Atlanta, Georgia, that denied the benefits sought on 
appeal.  

The issues of entitlement to service connection for 
onychomycosis, irritable bowel syndrome, and chronic 
patellofemoral syndrome of the left knee are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The Board notes that the issue of chronic patellofemoral 
syndrome has been recharacterized from retropatellar pain 
syndrome, based on the most recent VA examination results.



FINDINGS OF FACT

1.  Prior to May 30, 2006, when the veteran was receiving a 
noncompensable evaluation for his right knee disability, the 
disability was not manifested by flexion limited to 45 
degrees, extension limited to 10 degrees, or by instability 
or subluxation.

2.  Since May 30, 2006, when the veteran began receiving a 10 
percent evaluation for his right knee disability, the 
disability has not been manifested flexion limited to 30 
degrees, extension limited to 15 degrees, or by instability 
or subluxation.
CONCLUSIONS OF LAW

1.  Prior to May 30, 2006, the criteria for an initial 
compensable rating for residuals of a right knee surgery are 
not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 
(2006); VAOPGCPREC 23-97, VAOPGCPREC 9-98; VAOPGCPREC 9-04.  

2.  Since May 30, 2006, the criteria for an initial rating in 
excess of 10 percent for residuals of a right knee surgery 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 
5260, 5261 (2006); VAOPGCPREC 23-97, VAOPGCPREC 9-98; 
VAOPGCPREC 9-04.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the RO made a mistake by failing to 
assign a higher disability rating for his service-connected 
right knee disorder.  He asserts that the disorder causes 
multiple types of impairment including pain, limitation of 
motion, and instability.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The veteran was originally awarded service connection for his 
right knee disorder in a July 2001 rating decision, the 
subject of this appeal, and was assigned a noncompensable 
rating.  Subsequently, in August 2006 the veteran's rating 
was increased to 10 percent, effective May 30, 2006, the date 
of the VA examination that provided the basis for the 
increase.  As the veteran appealed the initial evaluation 
assigned, the severity of his disability is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present. See Fenderson v. West, 12 
Vet. App. 119 (1999).  

As described in the August 2006 rating decision, the RO has 
rated the veteran's right knee disorder as 10 percent 
disabling based primarily on the pain the disability causes.  
The diagnostic code that has been applied to veteran's right 
knee disability is DC 5010 for arthritis due to trauma, which 
in turn, is rated under the code for degenerative arthritis, 
DC 5003.  

Under DC 5003, disability ratings are based on the limitation 
of motion of the specific joint involved.  There are a number 
of codes addressing limitation of motion of the knee that 
have potential applicability to the veteran's claim.  

The criteria for rating based on limitation of flexion of the 
knee joint are set forth in Diagnostic Code 5260, which 
provides that a 10 percent rating is warranted where flexion 
is limited to 45 degrees.  

A 20 percent rating is warranted where flexion is limited to 
30 degrees.  Under Diagnostic Code 5261, a 10 percent rating 
is warranted where extension is limited to 10 degrees.  A 20 
percent rating is warranted where extension is limited to 15 
degrees.  A veteran may potentially qualify to receive 
separate ratings for limitation of flexion and limitation of 
extension.  See VAOPGCPREC 9-04.

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

The Board finds that the veteran's right knee disorder does 
not warrant a compensable rating prior to May 30, 2006, or a 
rating in excess of 10 percent since May 30, 2006, based on 
flexion or extension.  In fact, the objective medical 
evidence does not show that the criteria for a compensable 
rating have ever been met; indeed, as mentioned above, the 
veteran is receiving his 10 percent evaluation based 
primarily on pain.  In February 2004 flexion was 140 degrees, 
and extension was 0 degrees.  In May 2006 flexion was again 
140 degrees, and extension was again 0 degrees.  The May 2006 
examination report notes that the normal range of motion for 
flexion is to 140 degrees, and to 0 degrees for extension.  
Thus, the evidence does not indicate that a compensable 
rating prior to May 30, 2006, or a rating in excess of 10 
percent since May 30, 2006, is justified when using actual 
ranges of motion.

The Board has noted that a "claimant's painful motion may 
add to the actual limitation of motion so as to warrant a 
rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 
14, 1998).  In February 2004 the examiner found the veteran's 
range of motion of his right knee was not limited at all by 
pain, fatigue, weakness, lack of endurance, or coordination.  
The veteran reported to the examiner that he experienced only 
an "occasional pain sensation" in his right knee.  There is 
no other documentation of painful motion pertaining to the 
veteran's right knee prior to the May 2006 VA examination.  
As such, the Board cannot find that a higher rating based on 
pain is warranted prior to May 30, 2006.  Based on the May 
2006 VA examination, the veteran was assigned a 10 percent 
evaluation for his pain.  He reported to the examiner that 
his pain can be characterized as a 7 out of 10 (with 10 being 
the worst pain), and the examiner found that the joint 
function is limited by pain, fatigue, weakness, and lack of 
endurance on repetitive use.  However, the examination report 
notes that the veteran did not experience pain on motion 
until reaching the full 140 degrees in flexion, and did not 
report any pain in extension.  The examiner found that pain 
limits the joint function by 0 degrees.  As such, and because 
the veteran's current rating accounts for his pain, the Board 
concludes that a higher rating based on pain since May 30, 
2006, is not warranted.  

The Board further notes that separate compensable ratings may 
sometimes be assigned for a knee disorder if there is both 
instability under Diagnostic Code 5257, and arthritis which 
causes limitation of motion under Diagnostic Codes 5260 or 
5261.  See VAOPGCPREC 23-97.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, a 10 percent rating is warranted for 
slight impairment in this regard.  A 20 percent rating is 
warranted for moderate impairment in this regard.  However, 
at no point in the appeal period does the evidence show that 
the veteran's knee disability is manifested by instability or 
subluxation.  An x-ray taken in February 2001 documented no 
subluxation in the right knee.  In February 2004 the VA 
examiner found there was no subluxation.  In May 2006 the VA 
examiner found no instability of the right knee on anterior 
and posterior cruciate ligament stability tests and on medial 
and lateral collateral ligament stability tests.  
Accordingly, a separate rating for instability or subluxation 
of the knee for any portion of the appeal period is not 
warranted, either prior to or since May 30, 2006. 

The Board additionally finds that there is insufficient 
evidence of unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  38 C.F.R. § 3.321(b)(1) 
(2005).  In February 2004 the veteran reported his right knee 
had caused him to lose about a half of a day of work.  In May 
2006 he reported that it caused lost time from work on three 
occasions over the past year.  Ordinarily, the VA Schedule 
for Rating Disabilities will apply unless there are 
exceptional or unusual factors that would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  This is not the case here.

In sum, while the requirements of Fenderson have been 
considered, the evidence of record shows that the 
manifestations of the veteran's right knee disability have 
been consistent during the appeal period, with the exception 
of the pain noted in the May 2006 examination.  As such, the 
Board finds that a noncompensable rating is justified prior 
to May 30, 2006, and that since May 30, 2006, the 10 percent 
evaluation adequately accounts for veteran's functional loss, 
pain, and weakness resulting from his disability.  

Notice and Assistance

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
April 2001, May 2001, and March 2006 provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, the Board concludes that the appeal may 
be adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He was afforded VA examinations in 
February 2001, February 2004, and May 2006.  The Board does 
not have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  


ORDER

An initial compensable disability evaluation prior to May 30, 
2006, for residuals of the veteran's right knee surgery is 
denied.

An initial disability evaluation in excess of 10 percent 
since May 30, 2006, for residuals of the veteran's right knee 
surgery is denied.


REMAND

The veteran seeks service connection for onychomycosis, 
irritable bowel syndrome, and chronic patellofemoral syndrome 
of the left knee.  To establish service connection, the 
record must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  In other words, entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  

A remand is required in order to afford the veteran a VA 
examination to determine the nature and etiology of his 
disabilities.  In the case of a disability compensation 
claim, VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005).  Such an examination 
or opinion is necessary to make a decision on a claim if all 
of the lay and medical evidence of record (1) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.

With regard to the veteran's claim for onychomycosis, the 
veteran has a current diagnosis as documented in a VA 
examination report of February 2001.  In addition, there is 
documentation of this condition in the veteran's service 
medical records.  The veteran had a normal entrance 
examination in this regard.  In June 1999 the veteran sought 
treatment for and was diagnosed with onychomycosis.  This was 
confirmed by laboratory findings in July 1999 that found that 
the fragments of the veteran's nail clippings contained 
fungal elements consistent with onychomycosis.  There are no 
nexus opinions associated with the file.  A VA examination is 
necessary to determine whether there is any link between the 
veteran's current onychomycosis and the onychomycosis 
diagnosed in his service medical records.

With regard to the veteran's irritable bowel syndrome, the 
veteran has a current diagnosis as documented in the May 2006 
VA examination.  In addition, the veteran's service medical 
records are replete with documentations of this condition.  
The veteran had a normal entrance examination in this regard.  
Preliminarily, he sought treatment on a number of occasions 
for symptoms that could be attributed to irritable bowel 
syndrome, but for which no diagnosis was made.  In July 1990 
the veteran sought treatment for diarrhea and cramping, and 
the diagnosis was abdominal pain with an unknown etiology.  
In February 1991 the veteran had pain in his lower abdomen, 
complained of dark stools and stomach gurgling.  The 
diagnosis was abdominal pain and possible gastritis.  In 
September 1991 the veteran again complained of abdominal pain 
and the diagnosis was pain with an unknown etiology.  In 
October 1991 the veteran again sought treatment for abdominal 
pain and the diagnosis was just to rule out mononucleosis.  

Subsequently, in June 1992 the veteran was diagnosed with 
possible irritable bowel syndrome.  In July 1992 he was 
affirmatively diagnosed with irritable bowel syndrome.  In 
July 1993 he was noted to have a medical history consistent 
with irritable bowel syndrome.  In March and May 1994 he was 
diagnosed with probable irritable bowel syndrome.  The 
examining physician noted on the Report of Medical History 
associated with the veteran's separation examination that he 
had irritable bowel syndrome.  There are no nexus opinions 
associated with the file.  A VA examination is necessary to 
determine whether there is any link between the veteran's 
irritable bowel syndrome and the irritable bowel syndrome 
diagnosed in service.

With regard to the veteran's left knee condition, the veteran 
has a current diagnosis of chronic patellofemoral syndrome, 
as documented in the May 2006 VA examination report.  In 
addition, service medical records document a left knee 
condition in service.  The veteran had a normal entrance 
examination in this regard.  In March 1998 he was diagnosed 
with patellar tendonitis of the left knee.  In December 1999 
he sought treatment for bilateral knee pain and was diagnosed 
with chronic patellar femoral syndrome.  A December 2000 
treatment again noted bilateral knee pain and indicated that 
the veteran had undergone arthroscopic surgery to the left 
knee in 1998.  The service medical records contain a 1998 
record of a knee scope that was performed.  The examining 
physician noted on the Report of Medical History associated 
with the veteran's separation examination that he had 
bilateral knee pain. There is no nexus opinion associated 
with the file.  A VA examination is necessary to determine 
whether there is any link between the veteran's current 
chronic patellofemoral syndrome and the chronic patellar 
femoral syndrome diagnosed in December 1999.



Accordingly, the case is REMANDED for the following action:

1. Afford the veteran a VA examination to 
ascertain the nature and etiology of each 
of the following conditions:
        
        a. Onychomycosis (include a complete 
description of all findings and 
location(s) affected)
	b. Irritable bowel syndrome
	c. Chronic patellofemoral syndrome 
of the left 
    knee

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly the service 
medical records described above, and 
offer comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the veteran's currently diagnosed 
onychomycosis, irritable bowel syndrome, 
or chronic patellofemoral syndrome of the 
left knee had its onset during service or 
is in any other way causally related to 
his active service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2006).
	
After all of the above actions have been completed 
readjudicate the veteran's claim.  If the claim remains 
denied, issue to the veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


